Opinion by
Judge Pryor:
The appellees having been summoned as garnishees only, their answer must be deemed conclusive as to the amount of their indebtedness. They may be examined on oath by the plaintiff with reference to the indebtedness, and if the plaintiff is not satisfied with the disclosures made either by the answer or the oral examination, if such is had, the only remedy is to sue the guarnishees in the name of the debtor, alleging a cause of action that the debtor himself must allege if he were the party making the complaint. As the case stands the chancellor could have rendered no other judgment. The *335rents falling due after the sale and confirmation would pass to the purchaser as against the debtor or his creditor.
Young & Boyle, for appellant.
Russell & Helm, for appellees.
Judgment affirmed.